OPINION OF
PERKY, J.
I concur in the conclusion that the court below was without authority, whether derived from statute, from the alleged stipulation or consent of the parties or otherwise, to decree a division of the real estate owned by the libellee or the conveyance by the libellee to the libellant of a part of such real estate, and am of .the opinion that for this reason the decree entered must be reversed and a new trial on the question of alimony ordered.
Upon the other questions discussed by the majority, to-wit, that of the jurisdiction of the lower court' to decree in proceedings for divorce the payment by the husband to the wife of a sum of money in gross as alimony and that of the jurisdiction of such court to order the payment by the husband to the wife, for her support, of the sum of fifteen dollars per week until further order, I express no opinion, for the reason that the *664first of these questions does not arise and is not necessary to be decided and that it becomes unnecessary to decide the second in view of the conclusion reached on the other points and the decision to reverse the decree and to remand for a new trial.
The bill of exceptions contains a statement of seven exceptions. The seventh is merely a summary of all the others and presents no question not presented by the others. The second and fifth refer to the order for payment of counsel fees in the sum of three hundred dollars and were expressly abandoned by counsel for the appellant at the argument in this court. The first is to that portion of the decision wherein the court announces that an equal division of the property will be ordered, and the fourth to that portion of the decree wherein such division of the real estate and conveyance of one half of thé same to the wife is ordered. The sole question presented by these two exceptions is whether or not the Circuit Court had authority in this case, by virtue of the statute or otherwise, to decree a division or conveyance of real estate. This question can be decided without deciding whether or not the payment of a sum of money in gross can be decreed. The questions are entirely separable and distinct and are in fact separately considered in the opinion of the majority. Whether or not an award can be made of a sum of money in gross is absolutely immaterial in a determination of the other question. It may be assumed for the purposes of argument either that the power exists or that it does not exist and yet the same conclusion will be reached that under our statute the court is without jurisdiction to decree a division- or conveyance of the real estate. Further, the decree does not provide for -or require the payment of a sum of money in gross; the Circuit Court did not attempt to exercise this alleged power.
The third exception is to that portion of the decision wherein the court stated that the libellee would be required to pay to the libellant, pending the division of the property, the sum of fifteen dollars per week for her support, and the sixth to that portion of the decree wherein such weekly payment is required *665to be made until further order. This provision was inserted in the decree clearly with reference to its other provisions and may or may not be found in the new decree to be hereafter entered.
The views expressed by the majority on these questions of the power to decree the payment of a sum of money in gross and of the power to require weekly payments pending a division of the real estate or until the further order of the court are, it seems to me, obiter dicta.